DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kinney et al. (US 2591554 A as previously cited on form 892).
Regarding claim 10, Kinney et al. discloses a decoy apparatus (shown in fig. 1-2 at least) operationally configured to move from a resting position to a feeding position (col. 1, lines 5-15 at least) comprising: 
a. a partially buoyant decoy body (10 including 94; buoyant body, col. 1, lines 29-31 at least), said decoy body having a tail end and a front end opposite the tail end (see fig. 1-2 at least for the body having a tail end and a front end) and a cavity (cavity within the front end of the body, see fig. 2 at least) disposed on the front end;
b. a motor (14) housed within said cavity (14 within the cavity, fig. 2) and being connected to an onboard power supply (18 mounted on 10); 
c. a counter-balanced weight (79); and 
d. an extension arm (62), having a weight-end (end by 79) and a motor-end (end by 14) opposite the weight-end (weight-end and motor-end of 62 are opposite each other), wherein the weight is disposed on the weight-end of the extension arm and the motor-end of the extension arm is connected to the motor within said cavity (see fig. 2 at least); 
wherein, when the decoy is placed in a body of water it comprises a water line corresponding with the water's surface, and when the decoy is in the resting position, the decoy body is substantially horizontal to the water line (fig. 2 at least shows the decoy body substantially horizontal to the water line in the resting position) and the weight is substantially perpendicular to the body, extending downwards into the body of water (79 is substantially perpendicular to the body in the resting position and is extending downwards into the water, fig. 2); and wherein during operation, the power supply charges the motor to move the weight towards the front end of the decoy body such that a greater portion of the extension arm than when the weight is substantially perpendicular to the body will be at housed within said cavity disposed on the front end of said decoy body (as the arm 62 moves toward the front end, a front end can be any end that is not the rear end, for example, at refs. 52,56,74, a greater portion of 62 is within the body boundary), thereby causing the front end to dip below the waterline and lift the tail end above the waterline (functional recitation to which the structure of 18 and 14 can perform the intended function of causing the front end to dip below the waterline and lift the tail end above the waterline; col. 2, lines 49-53 at least, fig. 2 shows the tail end above the waterline when in the feeding position).
Regarding claim 11, Kinney et al. discloses the decoy apparatus of claim 10, and further discloses wherein after the front end dips below the waterline, the power supply (18) charges the motor (14) to move the weight (79) back to substantially perpendicular (functional recitation to which the structure of 18 can perform the intended function of charging 14 to move the weight back to substantially perpendicular; 18 charges 14 to drive 44 and 52, which moves 79).
Regarding claim 12, Kinney et al. discloses the decoy apparatus of claim 10, and further discloses wherein the decoy body comprises a buoyant material (col. 1, lines 29-31 at least).
Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Claim 10, as amended, aligns with the Examiner's reasons for allowability of Claims 1-9”. 
The examiner respectfully disagrees because the amended claim 10 still reads on Kinney. Kinney discloses an extension arm, block 62, in which a greater portion of 62 is housed within said cavity disposed on the front end of said decoy body as compared to when the weight (79) is substantially perpendicular to the body, as stated in the above rejection. In addition, the “front end” of the decoy body is any region before the tail end of the decoy. For example, a front end can be at refs. 52,56,74. Therefore, Kinney still discloses each and every limitation of claims 10-12. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious a decoy apparatus, specifically “wherein during operation, the power supply charges the motor to move the weight towards the head member such that at least a portion of the weight will traverse into said head member, thereby causing the head member to dip below the waterline and lift the tail end above the waterline.” 
The prior art of Kinney et al. (US 2591554), Hanson (US 20170049095), Corbiere (US 20040010957), Baskfield et al. (US 20140259860), Kapraly et al. (US 6412209), and Roos et al. (US 5377439) teaches a decoy apparatus, but does not teach the limitation as stated above. Kinney et al., Hanson, Corbiere, Baskfield et al., and Kapraly et al. teach a decoy apparatus operationally configured to move from a resting position to a feeding position including a weight moved by a motor towards a head member of the decoy, causing the head member to dip below the waterline and lift a tail end above the waterline, but lack at least a portion of the weight traversing into the head member. Roos et al. teaches a decoy apparatus with a weight moved by a motor such that at least a portion of the weight traverses into a head member (see fig. 8 at least), but does not teach the structural limitations to shift the decoy apparatus from a resting position to a feeding position as functionally claimed. It would not be obvious to modify these references for teaching the limitations as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643               

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643